DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites that the carbon fiber reinforced material is formed on the external surfaces of the body portion while Claim 12 recites that the second material which is a carbon fiber reinforced material is formed on internal surfaces.  For examination purpose, “the external surfaces” in Claim 18 is interpreted as “the internal surface.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swoboda et al. (DE2658859) of which the attached English translation is cited in view of Standbridge et al. (U.S. Patent Publication No. 2016/0281864) and Frailey (U.S. Patent Publication No. 2013/0175306).
Regarding Claim 12, Swoboda teaches a valve body (see Fig. 1) having a corrosion-resistant interior (Fig. 1, 2), comprising:
a body portion (Fig. 1, 1) formed of a first material (Page 1, line 19: steel) using a casting process (Page 1, line 10: casting); and
a layer of a second material (Fig. 1, 2) (Page 1, line 20: bronze) formed on one or more internal surfaces of the body portion (Fig. 1, 1) during the casting process (Page 1, lines 23-30), the second material having a higher corrosion resistance than the first material (Page 1, line 16: bronze is more corrosion resistant than steel),
wherein the first material comprises steel (Page 1, line 19: steel) and
wherein the second material is a bronze material (Page 1, line 16: bronze).
The limitations such as “a body portion … using a casting process” and “a layer of a second material … during the casting process” are interpreted as product-by-process claims whose patentability are based on the product itself.  The patentability of a product does not see MPEP 2113)
Swoboda does not explicitly teach wherein the first material comprises carbon steel and the second material is a carbon fiber reinforced material.
Standbridge et al. teach a valve body comprising a body portion (Fig. 1, 32) formed of carbon steel ([0055]: high strength carbon steel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the steel body portion (1) of Swoboda is made of a carbon steel as taught by Standbridge as the carbon steel can withstand extremely high pressure, torque and tension according to Standbridge [0007]. 
Frailey teaches that a valve (Fig. 1, 100) can be made of a number of different materials including bronze and carbon fiber. ([0022])
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to interchangeably apply either bronze or carbon fiber reinforced material as taught by Frailey to coat the internal surfaces of the valve body of Swoboda since both bronze and carbon fiber are well known in the art as a material to be utilized to form a valve body according to Frailey [0022].  
Regarding Claim 15, Swoboda/Standbridge et al./Frailey teach the valve body according to claim 12, further comprising an inlet (Swoboda Fig. 1, one of left or right openings), an outlet (Swoboda Fig. 1, the other one of left or right openings), and a fluid passageway (Swoboda Fig. 1, an channel extending between the two left and right openings) extending between the inlet and the outlet, wherein the fluid passageway is at least partially defined by the layer of the second material (Swoboda Fig. 1, 2) (Swoboda Fig. 1 shows the lining (2) covering the entirety of the internal surface of the valve body (1).).
Regarding Claims 16 & 17, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lining material (e.g. carbon fiber reinforced material) over one or more internal surfaces of the valve body in order to provide adequate protections against adverse operating conditions such as corrosion, high pressure and temperature in selective one or more surfaces of the valve body that are more prone to suffer damages due to these adverse conditions during its operation while minimizing the cost and time to form the lining material over the core.  
Regarding Claim 18, Swoboda/Standbridge et al./Frailey teach the valve body of claim 12, wherein the carbon fiber reinforced material (Frailey [0022]: carbon fiber) is formed on all of the internal surfaces of the body portion (Swoboda Fig. 1, 1). (Swoboda Fig. 1 shows a lining material over all of the inner surfaces of the body portion.)

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        4/15/2021